DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, Claims 1-11, drawn to a data transmission apparatus and method comprising a plurality of lanes each providing a transmission path; a first clock generation circuit configured to generate a first clock as a reference for data transmission in a first lane of the plurality of lanes; a second clock generation circuit configured to generate a second clock as a reference for data transmission in a second lane of the plurality of lanes, the first and second lanes configured to constitute a part of a link as a unit of data transmission; a first circuit configured to determine a shift amount by notification of a first delay amount of the first lane and a second delay amount of the second lane to cause a delay amount of one of the first clock and the second clock to match a delay amount of the other of the first clock and the second clock; and a second circuit configured to shift the first delay amount or the second delay amount based on the determined shift amount.


Group II, Claim 12, drawn to a data transmission apparatus comprising: a master lane, a slave lane, and a slave end lane, the master, slave, and slave end lanes configured to constitute a link as a unit of data transmission and comprises, respectively; a first measurement circuit configured to measure a first delay amount of a first clock corresponding to the master lane, a second delay amount of a second clock corresponding to the slave lane, and a third delay amount of a third clock corresponding to the slave end lane; a second measurement circuit configured to determine, for the master lane, a first reference difference value, and calculate, for the slave lane, a first difference value between the first delay amount of the master lane and the second delay amount of the slave lane and, for the slave end lane, a second difference value between the second delay amount of the slave lane and the third delay amount of the slave end lane; a third measurement circuit configured to calculate, for the slave lane, a third difference value by adding the first difference value and the first reference difference value and, for the slave end lane, a fourth difference value by adding the second difference value and the third difference value; a selection circuit configured to select, for the slave lane, a first greater value between a second reference difference value and the third difference value and, for the slave end lane, a second greater value between the fourth difference value and the first greater value, and store the selected second greater value, and a fourth measurement circuit configured to obtain, for the master lane, a first shift amount by subtracting the second reference difference value from the selected second greater value, for the slave lane, a second shift amount by subtracting the third difference value from the selected second greater value and, for the slave end lane, a third shift amount by subtracting the fourth difference value from the selected second greater value.
The inventions are distinct, each from the other because of the following reasons:
Inventions group I and group II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (I) the combination as claimed does not require the particulars of the subcombination (II) as claimed for patentability, and that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).
In the instant case, the combination of group (I) as claimed does not require the particulars of the subcombination as claimed because it distinctly relates to determine a shift amount by notification of a first delay amount of the first lane and a second delay amount of the second lane to cause a delay amount of one of the first clock and the second clock to match a delay amount of the other of the first clock and the second clock; and a second circuit configured to shift the first delay amount or the second delay amount based on the determined shift amount.
The second subcombination of group (II) has separate utility such as dynamically determine and calculate the different delay value for each of the lanes in the link, respectively using different ways for example a selection circuit configured to select, for the slave lane, a first greater value between a second reference difference value and the third difference value and, for the slave end lane, a second greater value between the fourth difference value and the first greater value, and store the selected second greater value, and a fourth measurement circuit configured to obtain, for the master lane, a first shift amount by subtracting the second reference difference value from the selected second greater value, for the slave lane, a second shift amount by subtracting the third difference value from the selected second greater value and, for the slave end lane, a third shift amount by subtracting the fourth difference value from the selected second greater value.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). 
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35
U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187